Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Permission for the examiner’s amendment is granted under MPEP § 1214.06 when an examiner is sustained in part and claims require action.

	The claims have been amended as follows:

27. (Currently Amended) A method, comprising: 
receiving, by a computer, a two-dimensional image (2D) containing at least a physical surface; 
segmenting the physical surface into one or more physical regions; 
assigning a functionality to each of the one or more physical regions, such that one of the physical regions on the physical surface has the functionality of a touchpad or touchscreen; 
receiving a sequence of three-dimensional (3D) maps containing at least a hand of a user of the computer, with the hand positioned on the one of the physical regions that has the functionality of the touchpad or touchscreen; 
analyzing the 3D maps to detect a gesture performed by the user on the one of the physical regions that has the functionality of the touchpad or touchscreen; and simulating, based on the gesture, an input from the touchpad or touchscreen 

28. (Currently Amended) A method, comprising: 
receiving, by a computer, a two-dimensional image (2D) containing at least a physical surface; 
segmenting the physical surface into one or more physical regions; 
assigning a functionality to each of the one or more physical regions, such that one of the physical regions on the physical surface has the functionality of a touchpad or touchscreen; 
receiving a sequence of three-dimensional (3D) maps containing at least a hand of a user of the computer, with the hand positioned on the one of the physical regions that has the functionality of the touchpad or touchscreen; 
analyzing the 3D maps to detect a gesture performed by the user on the one of the physical regions that has the functionality of the touchpad or touchscreen; and simulating, based on the gesture, an input from the touchpad or touchscreen; and 
comprising determining, based the sequence of 3D maps, a pressure applied by one or more fingers of the hand against the physical surface, and incorporating the pressure into the simulated input 

29. (Currently Amended) A method, comprising: 
receiving, by a computer, a two-dimensional color image (2D) containing at least a physical surface;
segmenting the physical surface into one or more physical regions; 
assigning a functionality to each of the one or more physical regions, each of the functionalities corresponding to a tactile input device; 
receiving a sequence of three-dimensional (3D) maps containing at least an object held by a hand of a user of the computer, the object positioned on one of the physical regions;
 recognizing, in the 2D color image, a color of the object held by the hand; 
analyzing the 3D maps to detect a gesture performed using the object; and 
simulating, based on the gesture, an input for the tactile input device corresponding to the one of the physical regions while incorporating the recognized color of the object into the simulated input 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN K SHREWSBURY/Examiner, Art Unit 2175                                                                                                                                                                                                        7/22/2021


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175